Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a crossbore detection system comprising: a downhole tool; a first antenna and a second antenna supported on the downhole tool and maintained in steady-state communication by electromagnetic signals that propagate along a path interconnecting the two antennas; a sensor responsive to the signals emitted from the first antenna and responsive to the signals received at the second antenna; and a microcontroller configured to analyze the signals emitted from the first antenna compared to the signals received at the second antenna; in which the sensor is configured to detect the power of signals emitted from the first antenna and the power of signals received at the second antenna, and in which the microcontroller is configured to analyze the power of signals emitted from the first antenna compared to the power of signals received at the second antenna.

The following is an examiner’s statement of reasons for allowance: claims 12 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a system comprising: a horizontal directional drill; a drill string rotatable by the horizontal directional drill; a downhole tool coupled to a distal end of the drill string, wherein the downhole tool comprises: a drill bit; and a crossbore detection system comprising: a first electromagnetic transmitting antenna disposed on the downhole tool configured to transmit a signal; a second electromagnetic receiving antenna disposed on the downhole tool and receiving the signal continuously; and a sensor capable of detecting variations in the signal emitted from the first electromagnetic transmitting antenna as compared to the signal received at the second electromagnetic receiving antenna; in which the sensor is capable of detecting variations in the power of the signal emitted from the first electromagnetic transmitting antenna as compared to the power of the signal received at the second electromagnetic receiving antenna; and a microcontroller for interpreting the detected variations.

The following is an examiner’s statement of reasons for allowance: claims 19 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a method of operating a downhole tool comprising: drilling a borehole with the downhole tool comprising a first antenna, a second antenna, and a sensor; transmitting signals from the first antenna to a second antenna through an adjacent subsurface region along a continuous path; detecting the signals emitted from the first antenna using the sensor; detecting the signals received at the second antenna using the sensor; comparing the signals emitted from the first antenna to the signals received at the second antenna; in which the sensor detects the power of the signals emitted from the first antenna and detects the power of the signals received at the second antenna, and in which the power of the signals emitted from the first antenna are compared to the power of the signals received at the second antenna.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684